DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed December 22, 2021 have been fully considered but they are not persuasive. 
(1) Monitoring limitation.  It is noted that the “example” cited by the Applicants is not claimed.  Claim 1 only broadly recites “an interface configured for being electrically associated with an output of a first power outlet of one of a plurality of power delivery circuits of a main power grid configured to supply power to a structure.”   While this phrase uses “main power grid”, it then defines that as any circuit that is “configured to supply power to a structure”.  There are many circuits besides “a typical 120v electrical outlet” that can do this.  Further, the “output of a first power outlet of one of a plurality of power delivery circuits” is much broader than “a typical” 120v outlet.  If the Applicants intend to define an interface that plugs into a common wall outlet, then the claim should be amended to explicitly state so.
Regardless, Gilpatrick explicitly recites that the interface (42, 44) is connected to the grid (col. 4, lines 10-16).  The Applicants’ citation to one portion of Gilpatrick relating to monitoring a generator does not rebut the Examiner’s citation.
Also, Gilpatrick explicitly discloses its remote sensing unit is connected to a wall outlet via a typical male 120V AC outlet (see fig 6).  The Applicants do not address or rebut this analysis (presented in the art rejection of claim 8, but could be cited against claim 1).
(2) Back-Feeding Power Limitation.  The Applicants state that they “teach and claim an unorthodox method of supplying backup power by back-feeding power into an OUTPUT of a power outlet.” (Remarks, page 11).  Back-feeding is not claimed.  It is 
Gilpatrick anticipates the structure of claim 1.  Reciting what this structure is “for” (in the preamble) does not overcome the art rejection.  
“Applicants find it difficult to find any limitation found in Applicants’ claim 1 invention taught by Gilpatrick” (Remarks, page 12).  Gilpatrick clearly discloses a processor electrically associated with communication circuitry configured for transmitting a grid status signal.  The Applicants do not dispute this anywhere in the remarks.  Nor do they dispute the art limitation analysis of “a sensor”.  While the Applicants dispute certain disclosures, they should avoid hyperbole and exaggeration. 

Regarding Haartsen, as discussed above, the claims do not recite any limitations “directed to back-feeding power into the OUTPUT of an electrical circuit” (Remarks, page 12).  Claim 1 is directed to sensing the grid condition and then sending a signal to indicate if the back-feeding is “safe” or not. 
Haartsen’s remote sensing unit (fig 5) has terminals (G, N, L1, L2; see left side of the figure) that are “for being electrically associated with an output of a first power outlet of one of a plurality of power delivery circuits of a main power grid configured to supply power to a structure”.  The claim does not require that the remote sensing unit is plugged into a common 120V electrical outlet.  That Haartsen’s remote sensing unit is the 120V electrical outlet is not prohibited by the claim.  Haartsen’s remote sensing unit is still connected to the home’s power distribution network (i.e. a main power grid) at a 
The Applicants’ figure 4 shows a remote sensing unit with male AC plugs that are sized to plug into a common wall outlet (female) without any retrofit wiring required.  These features are not claimed.  The claim relies on broad terms like “electrically associated”, “power outlet”, and “power delivery circuits”.  If the Applicants intend for their claimed remote sensing unit to be distinguished over the cited art because of how it is plugged into a wall outlet, then the should consider amending the claim to more clearly define this structure/functionality.  Any such amendment should include comments to indicate why it is different than Gilpatrick’s figure 6 embodiment. 
The art rejections are maintained.  The Applicants have not replied to the Priority Objection. 
Priority
This application repeats only a minimal portion of prior Application No. 16/182,145, filed November 6, 2018, and adds disclosure not presented in the prior application.  Only figure 2 of the present application is taken from the parent – all other figures, and their descriptions, are new. Because this application names the inventor or at least one joint inventor named in the prior application, it should be reclassified as a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
No part of the claimed “remote sensing unit” appears in the ‘145 parent application.  Thus, these limitations do not get the benefit of the earlier priority date.  They will be treated according to the filing date of this application (November 29, 2019).
Claim Objections
Claim 5 is objected to because “a predefined level” should have a “the”, as this level was already introduced in claim 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilpatrick (US 8,372,569).
With respect to claim 1, Gilpatrick disclose a remote sensing unit (fig 4; col. 3-5) for a system (intended use, does not breathe life into the claim) configured for back feeding power into the output of a power outlet of a power delivery circuity of a main power grid, said remote sensing unit comprising: 
a processor (40) electrically associated with communication circuitry (70) configured for transmitting a grid status signal (the Gilpatrick communication circuit is configured to transmit any information/signal that is provided to it for transmission); 
an interface (where AC lines 42 connect to 40) configured for being electrically associated with an output of a first power outlet of one of a plurality of power delivery circuits of a main power grid configured to supply power to a structure (AC lines 42 connect to a grid, and they do so via “an output” of a power delivery circuit – which is the power lines that connect the grid to 42);

wherein said processor generates a power grid status signal based at least in part on said interface status signal (col. 4, lines 15-16 or 35-39), wherein said power grid status signal indicates one of (a) it is safe to back-feed power into the output of the first power outlet; or (b) it is not safe to back-feed power into the output of the first power outlet (see below).
The limitations in the preamble of a “for system configured for back feeding power into the output of a power outlet of a power delivery circuit of a main power gird” is directed to the intended use of the remote sensing unit.  Support for this can be found in that the preamble uses the word “for” to describe what the remote sensing unit is to be used with in the future.  Further, there are no limitations in the body of the claim directed to the system, the generator, or the process of actually back feeding power.  The body claim is directed to sensing the grid and providing a status signal.  MPEP §2111.02(II).
Gilpatrick discloses a remote sensing unit that has an interface to connect to a power delivery circuit.  The Gilpatrick power delivery circuit can be interpreted as any part of the AC transmission lines between a “main power grid” and lines 42.  This could include the buildings electrical circuitry, a circuit breaker box, and/or the transfer switch (not shown in fig 4).  Gilpatrick explicitly states that the AC lines (42) are connected to the grid so that the device can sense the grid status and provide a status signal (col. 4, 
The claim ends with a description of what the status signal “indicates”.  This is directed to what a user can infer from observing the signal.  Gilpatrick’s grid status signal explicitly indicates whether the grid is active or not.  Thus, the skilled artisan, looking at Gilpatrick’s remote sensing unit, would have been able to infer from the signal whether it is “safe” or not to back-feed power.
Again, the back-feeding of power is not a claimed limitation.  The claim is directed to a person looking at the status signal and deciding if a back-feeding is safe.  The claim does not cite the process for determining the safety in any manner that is not grid-ok versus grid-bad (which is what Gilpatrick does).
With respect to claim 2, Gilpatrick discloses the electrical parameter defines a voltage for said interface (col. 4, lines 11-13) and wherein said processor transmits a power grid status signal when the interface status signal reflects a voltage below a predefined level (col. 4, lines 12-16).  The Gilpatrick status signal is generated/transmitted if the grid voltage disappears.  This means that it has fallen below a predefined level.
With respect to claim 3, Gilpatrick discloses the electrical parameter further defines an impedance for said interface and wherein the interface status signal is reflective of the measured impedance.  Ohm’s Law states that voltage equals current 
Claim 3 defines properties of the electrical parameter – the claim does not explicitly narrow the scope of the sensor itself to sense/measure impedance.  
With respect to claim 4, Gilpatrick discloses said interface status signal includes impedance information (via Ohm’s Law, voltage measurements “includes impedance information”).
With respect to claim 5, Gilpatrick discloses the processor does not transmit a power grid status signal when the interface status signal reflects a voltage above a predefined level (col. 4, line 12-15).  Claim 5 is the corollary to claim 2.  Since Gilpatrick only transmits the signal when grid voltage is lost, it follows that Gilpatrick does not transmit the signal when the grid voltage is present (above the threshold)
With respect to claim 6, Gilpatrick discloses a power storage device (30) configured to power the remote sensing unit when the main power grid has failed.   
With respect to claim 11, Gilpatrick discloses the apparatus that corresponds to the means plus function limitations, as discussed above in the art rejection of claim 1.
With respect to claim 13, Gilpatrick discloses said processor means generates and transmits a power grid status when there is a voltage at said interface (col. 4, lines 35-42). 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 7, 10-11 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haartsen (US 2020/0014206).
With respect to claim 1, Haartsen disclose a remote sensing unit (fig 5; par 57-61) for a system (intended use, does not breathe life into the claim) configured for back feeding power into the output of a power outlet of a power delivery circuit of a main power grid, said remote sensing unit comprising: 
a processor (420) electrically associated with communication circuitry (within 420) configured for transmitting a grid status signal; 
an interface (1010) configured for being electrically associated with an output of a first power outlet (via terminals G, N, L1, L2) of one of a plurality of power delivery circuits of a main power grid configured to supply power to a structure; 
a sensor (440 or the voltage sensor disclosed in par 61) electrically associated with said interface and said processor wherein said sensor is configured to measure an electrical parameter associated with said interface and generate an interface status signal reflective of the electrical parameter; and 
wherein said processor generates a power grid status signal based at least in part on said interface status signal (par 58, last 8 lines), wherein said power grid status signal indicates one of (a) it is safe to back-feed power into the output of the first power outlet; or (b) it is not safe to back-feed power into the output of the first power outlet (see below). 
Id.  
Haartsen discloses a remote sensing device that includes a processor (within the PLC circuit) and an interface sensor.  The processor generates a status signal in response to grid-status detections made with the sensor (par 58).  The skilled artisan would have been able to view the Haartsen grid status signal and infer the “safety” of the grid.  
With respect to claim 7, Haartsen discloses at least one remote sensing unit female outlet (460) that is coupled to said remote sensing unit interface.   
With respect to claim 10, Haartsen discloses the communication circuitry (420) uses a wired circuit (the PL in PLC refers to “power line”, which indicates a wired circuit) configured to receive a remote sensing unit cable (from 410 to 420) and wherein the remote sensing unit cable further supplies power to the remote sensing unit (par 59).  
With respect to claims 11 and 14-16, Haartsen discloses the apparatus that corresponds to the means plus function limitations, as discussed above in the art rejections of claims 1, 7, 10 and 10, respectively. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Haartsen in view of Gilpatrick.  This art rejection relies on a different embodiment in Gilpatrick (fig 6) than the embodiment cited in the anticipatory rejection, above (fig 4).
Haartsen disclose a remote sensing unit (fig 5), as recited in the art rejection of claim 7, that is connected to a wall outlet. Haartsen does not expressly disclose that the unit comprises a display. 
Gilpatrick discloses a remote sensing unit (fig 6; col. 6-7; intended use “for” limitations have been omitted here for brevity) comprising:
a processor (86) electrically associated with communication circuitry (96) configured for transmitting a grid status signal; 
an interface (99) configured for being electrically associated with an output of a first power outlet of one of a plurality of power delivery circuits of a main power grid; and
a display (74) electrically associated with said processor and wherein said display is configured for displaying main power grid status indicators.  
Gilpatrick discloses a remote sensing unit that connects to a wall outlet (fig 6, “to home” indicates the plugs that are connected to a wall outlet).  Within the Gilpatrick unit is a processor, a communication circuit, an interface (the male plug at 99) and a display.  The Gilpatrick display is for presenting fault codes (see fig 5).  This ability to output information makes it “configured for” displaying main power grid status indicators.  Alternatively, the E8 message is the main power grid status indicator.  When the E8 message is indicated, the transfer switch was activated because of a failure in the power grid. 

With respect to claim 9, Gilpatrick discloses the remote sensing unit (fig 6) is in communication with a control unit (fig 4; via PLC transmitter 70 and PLC receiver 96) connected to a backup power source (24) back feeding power into a second electrical circuit associated with the main power grid and wherein said processor is configured to receive backup power status information from a the control unit and cause at least some of the backup power status information to be displayed on said display (col. 7, lines 1-61).  
With respect to claims 17-18, the combination of Haartsen and Gilpatrick teaches the remote sensing unit, as discussed above in the art rejections of claims 8-9, respectively.  The references are analogous, as discussed above.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gilpatrick (fig 4 embodiment) in view of Haartsen.  
With respect to claim 12, Gilpatrick discloses wherein the processor is dormant when there is no voltage at said interface (see below).

Support for this interpretation can be found in the specification (par 36), which describes that dormant means the absence of a status signal.  Gilpatrick outputs a first the status signal when interface voltage is present and a second status signal when the interface voltage disappears (col. 4, lines 10-16).  The second status signal is the absence of the first status signal.  This makes the processor “dormant” during generation of the second status signal.
Further support can be found in the specification (par 37), which describes the specific circuitry required to keep certain parts of the processor powered while other functions turn off.  This structure and functionality is not clearly recited within claim 5.
Gilpatrick discloses wired communication and does not expressly disclose wirelessly technology.  Haartsen discloses the communication circuitry defines wireless technology (par 58, lines 1-7).  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace the PLC disclosed by Gilpatrick with a wireless technology, as taught by Haartsen.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Haartsen clearly indicates that PLC can be .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836